--------------------------------------------------------------------------------

 
Exhibit 10.2


ANGELICA CORPORATION
2004 EQUITY INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
(as amended April 4, 2006)




1. Purpose and Nature of Plan. The purpose of this 2004 Equity Incentive Plan
for Non-Employee Directors of Angelica Corporation (the “Plan”) is to attract
and retain Non-Employee Directors of Angelica Corporation (the “Company”) and to
solidify the common interest of Directors and shareholders in enhancing the
value of the Company’s common stock.


2. Definitions. The following terms as used in this Plan shall have the meanings
ascribed to them below:


(a) Award means an option, shares of Restricted Stock or purchased Stock, or
Stock Units granted to an Eligible Director pursuant to the terms of this Plan.


(b) Award Agreement means, in the case of an option, a Stock Option Agreement;
in the case of a grant of Restricted Stock, a Restricted Stock Agreement; and in
the case of a grant of Stock Units, a Stock Unit Agreement.


(c) Board shall mean the Board of Directors of the Company.


(d) Change of Control means any one of the following:


 (i) the acquisition by any individual, entity or group, or a Person (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) of ownership of 20% or more of either (a) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”);


    (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;


--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



(iii) approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (a) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (b) no Person beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation, entitled to vote generally in the election of directors and (c) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or


(iv) approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (3) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


(e) Eligible Director shall have the meaning set forth in Section 4.

- 2 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(f) Fair Market Value of a share of Stock shall mean the fair market value of
one share of Stock as of a particular day, which shall be the average of the
high and low prices per share of Stock on the New York Stock Exchange on that
day, or, if such day is not a trading day, the last preceding trading day.


(g) Restricted Stock is Stock issued under the terms of this Plan pursuant to
Section 6 herein and which is subject to the restrictions set forth in Section 6
herein or in any Restricted Stock Agreement that evidences such grant for so
long as such restrictions continue to apply to such Stock.


(h) Retainer means the retainer compensation paid to an individual by the
Company for such individual’s services as a Director, which retainer is payable
without regard to actual attendance at meetings of the Board or its Committees.


(i) Retainer Date means the date on which a Retainer payment is payable to a
Director by the Company, which shall be the date of the first regularly
scheduled meeting of the Board after May 1 in each year.


(j) Stock shall mean common stock, $1.00 par value, of the Company.


(k) Stock Purchases mean the issuance of Stock purchased pursuant to the terms
and conditions of Section 9 herein.


(l) Stock Unit shall mean the right to receive a share of Stock from the Company
at a designated time in the future (provided such Stock Unit is vested at such
time) which is granted to an Eligible Director pursuant to Section 8 herein and
which is subject to the restrictions set forth in Section 8 herein or in any
Stock Unit Agreement that evidences such right. The participant does not have
the rights of a shareholder until receipt of the Stock.


3. Administration. The Plan shall be administered by the Compensation and
Organization Committee of the Board. Subject to the provisions of the Plan, the
Committee shall be authorized to interpret the Plan, to establish, amend, and
rescind any rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
determination of the Committee in the administration of the Plan shall be
conclusive and binding upon all persons including, without limitation, the
Company and Eligible Directors granted benefits under the Plan. The Secretary of
the Company shall be authorized to implement the Plan in accordance with its
terms and to take such actions of a ministerial nature as shall be necessary to
effectuate the intent and purposes of the Plan. The validity, construction, and
effect of the Plan shall be determined in accordance with the laws of the State
of Missouri.

- 3 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

4. Participation in the Plan. A member of the Board who is not an employee of
the Company or any affiliate of the Company at the time of the grant (“Eligible
Director”) shall be eligible to participate in the Plan.


5. Shares Subject to the Plan. Subject to adjustment as provided in Section 10,
an aggregate of One Hundred Thousand (100,000) shares of Stock shall be
available for issuance under the Plan. The shares of Stock issued under the Plan
may be made available from authorized but unissued shares or shares reacquired
by the Company, including shares purchased in the open market or in private
transactions. To the extent that any Award granted under the Plan terminates,
expires or is cancelled without having been exercised, the shares covered by
such Award shall again be available for grant under this Plan.


6. Restricted Stock. The Committee may grant shares of Restricted Stock pursuant
to this Plan. Each grant of shares of Restricted Stock shall be evidenced by a
Restricted Stock Agreement containing such restrictions, terms and conditions as
the Committee deems appropriate, provided that such restrictions, terms and
conditions are not inconsistent with this Section 6. The grant date of a
Restricted Stock Award shall be the date designated by the Committee and
specified in the Restricted Stock Agreement. Each Restricted Stock Agreement
shall indicate the date or conditions under which the shares of Restricted Stock
shall become vested; provided that all shares of Restricted Stock shall become
vested immediately upon a Change of Control.


An Eligible Director shall receive an initial Award of 400 shares of Restricted
Stock at the time such individual first becomes an Eligible Director on or after
the effective date of this Plan; provided that a Director who received an
initial grant under the Company’s 1994 Non-Employee Directors Stock Plan shall
not be eligible for an initial Award under this Plan.


7. Stock Options. The Committee may grant options to purchase Stock under the
Plan. All options granted under the Plan shall be non-statutory options not
intended to qualify under Section 422 of the Internal Revenue Code of 1986, as
amended. No option shall be granted at less than the Fair Market Value of the
shares on the date the options are granted. Each option granted under this Plan
shall be evidenced by a written Stock Option Agreement in such form as the
Committee shall from time to time approve, which agreement shall include such
terms and conditions as may be established by the Committee from time to time in
its sole discretion. All options shall be exercisable immediately upon a Change
of Control. The option purchase price may be paid (a) by payment in cash or cash
equivalent; (b) in the discretion of the Committee, by the delivery of shares of
Stock already owned by the Eligible Director for at least six months; (c) in the
discretion of the Committee, by using shares of Stock that would otherwise have
been received by the Eligible Director upon exercise of the option (which method
may be restricted to a cashless exercise procedure involving a broker or
dealer); or (d) in the discretion of the Committee, by a combination of any of
the foregoing, in the manner and subject to the restrictions provided in the
Stock Option Agreement.

- 4 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

8. Stock Units. The Committee may grant Stock Units pursuant to this Plan. Each
grant of Stock Units shall be evidenced by a Stock Unit Agreement containing
such restrictions, terms and conditions as the Committee deems appropriate,
provided that such restrictions, terms and conditions are not inconsistent with
this Section 8. Stock Unit Agreements may, in the discretion of the Committee,
provide for payments in cash, or adjustment in the number of Stock Units,
equivalent to the dividends the Eligible Director would have received if the
Eligible Director had been the owner of shares of Stock rather than Stock Units.


(a) Grant Date. The grant date of a Stock Unit shall be the date designated by
the Committee and specified in the Stock Unit Agreement as the date the Stock
Unit is granted.


(b) Vesting Date of Stock Units. Each Stock Unit Agreement shall indicate the
date or conditions under which such Stock Units shall become vested. Upon a
Change of Control, all Stock Units then outstanding shall immediately vest.


(c) Issuance of Certificates for Stock. As soon as practical after the time
stated in the Stock Unit Agreement, shares of Stock equal to the number of
vested Stock Units reflected in the applicable Stock Unit Agreement shall be
distributed to the Eligible Director (or the beneficiary(ies) or personal
representative of a deceased Eligible Director). Distributions shall be made in
shares of Stock, with fractional shares rounded down to the nearest whole share.


(d) Rights as Shareholders. An Eligible Director will not have any shareholder
rights, such as rights to vote or to receive dividends or other distributions,
with respect to any Stock Units.


9. Stock Purchases. As of each Retainer Date, each Eligible Director whose term
as a Director of the Company shall continue thereafter, shall be required to
purchase that number of whole shares of Stock as can be purchased with one
hundred percent (100%) of such Eligible Director’s Retainer due and payable on
such Retainer Date at the Fair Market Value on such date. In the event an
Eligible Director is appointed to the Board between Retainer Dates, such
Eligible Director shall receive in full payment of his or her Retainer for such
partial year the number of whole shares of Stock equal to the product of (i) the
number of shares of Stock that would have been purchased for the Eligible
Director on the immediately preceding Retainer Date and (ii) the number of whole
months from the date of such Eligible Director’s appointment to the Board to the
next following Retainer Date divided by twelve. The Stock so purchased will be
issued in the name of the Eligible Director. Any balance of a Retainer due and
owing to the Eligible Director shall be paid in cash as soon as is practicable
after the Retainer Date. Such Stock shall be subject to the following terms and
conditions:


(a) Dividend and Voting Rights. Each Eligible Director shall have full dividend
and voting rights with respect to Stock issued to him or her pursuant to this
Section 9.

- 5 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(b) Transfer Restrictions. Except as provided in this Section 9(b) and Section
11, Stock issued pursuant to this Section 9 may not be sold or transferred
(including, without restrictions, transfer by gift or donation) prior to the
third anniversary of the date of purchase of such Stock (the “Period of
Restriction”). A legend referring to the foregoing restriction shall be placed
on all Stock certificates.


(i) Exercise of Options. An Eligible Director who holds an option which is
exercisable under the Company’s 1994 Non-Employee Directors Stock Plan or this
Plan may elect, on forms provided for the purpose by the Administrator, to have
a certain number of the shares of Stock purchased pursuant to this Section 9
which are not then subject to forfeiture as provided in Section 9(b)(ii) issued
in his name in certificate form and delivered to the Administrator for the
purpose of being surrendered in connection with the payment of the exercise
price of such option. Following such exercise, the Administrator shall receive a
number of shares issued pursuant to such option exercise (“Option Shares”) equal
to the number of shares of purchased Stock delivered in payment of the exercise
price, and shall deliver or cause to be delivered to the Eligible Director the
balance of the Stock issued pursuant to such option exercise. The Administrator
shall hold the number of option shares equal to the number of shares delivered
in payment of the exercise price subject to the same terms and conditions as
apply to Stock purchased pursuant to this Section 9, and references herein to
Stock shall include such option shares, if any, held by the Administrator for
the same Eligible Director.


(ii) Termination of Service as a Director. Except as otherwise provided in this
Section 9(b)(ii), when an Eligible Director’s service as a Director terminates
for any reason prior to the expiration of the applicable Period of Restriction,
the Period of Restriction applicable to all of the Stock purchased by the
Eligible Director pursuant to this Section 9 shall terminate automatically. If
an Eligible Director resigns as a Director of the Company prior to serving a
full ten calendar months subsequent to any Retainer Date after which the
Eligible Director’s Retainer has been used to purchase Stock, a number of shares
of Stock equal to one-tenth of the total number of shares purchased by the
Eligible Director with such Eligible Director’s Retainer after the most recent
Retainer Date will be forfeited for each month less than ten that such Eligible
Director serves as a Director of the Company after such Retainer Date.
Notwithstanding the preceding, no forfeiture shall occur if such Director’s
resignation occurs on or after a Change of Control.


(c) Delivery of Certificates. Shares purchased by Eligible Directors pursuant to
this Section 9 shall be held in escrow by the Company or by an agent designated
by the Company, so long as the transfer restrictions set forth in Section 9(b)
remain in effect with respect to such Stock. Certificates for such shares shall
be released from escrow,

- 6 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

reissued without the applicable restrictive legend, and delivered to the
Eligible Director in whose name the shares are registered promptly upon the
termination of the Period of Restriction with respect to such shares.


(d) Additional Securities. Any new or additional shares or other securities to
which an Eligible Director becomes entitled during the Period of Restriction due
to a stock dividend, stock split, recapitalization, merger or other event
involving the shares purchased pursuant to this Section 9 shall be subject to
all of the terms and conditions of this Section 9 during the remaining term of
the Period of Restriction on the underlying shares. Notwithstanding the
preceding, shares of capital stock of a subsidiary of the Company which are
issued as a dividend by the Company in connection with the spin-off or split-off
of such subsidiary from the Company will not be subject to any of the
restrictions set forth in this Section 9 and the certificates representing such
shares shall be immediately issuable to the Eligible Director.


10. Adjustment Upon Changes in Stock. If there shall be any change in the Stock
subject to the Plan by reason of merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, exchange of stock or other change
in the corporate structure, appropriate adjustments shall be made to the
aggregate number and kind of shares of Stock or other securities subject to the
Plan, to Plan Awards, to the purchase price of outstanding options, and to other
terms of the Plan or Awards, as the Committee determines to reflect such
changes.


11. Nontransferability. An Eligible Director may not sell, transfer, pledge or
otherwise dispose of or encumber his or her Restricted Stock, Stock Units, or
Stock Purchases as to which the Period of Restriction has not yet expired (other
than by will or by the laws of descent and distribution). Each option and all
rights thereunder shall be non-assignable and non-transferable other than by
will or the laws of descent and distribution and shall be exercisable during the
holder’s lifetime only by the holder or the holder’s guardian or legal
representative; provided, however, options granted under the Plan may be
transferred, without consideration, to a Permitted Transferee (as defined
below). In the event of the death of an Eligible Director, exercise or payment
shall be made only:


(a) By or to the Permitted Transferee, executor or administrator of the estate
of the deceased Eligible Director or the person or persons to whom the deceased
Eligible Director’s rights under the benefit shall pass by will or the laws of
descent and distribution; and


(b) To the extent that the deceased Eligible Director or the Permitted
Transferee, as the case may be, was entitled thereto at the date of his death.


For purposes of this Section, “Permitted Transferee” shall include (i) one or
more members of the Eligible Director’s family, (ii) one or more trusts for the
benefit of the Eligible Director and/or one or more members of the Eligible
Director’s family, or (iii) one or more partnerships (general or limited),
corporations, limited liability companies or other entities in which the

- 7 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

aggregate interests of the Eligible Director and members of the Eligible
Director’s family exceed 80% of all interests. For this purpose, the Eligible
Director’s family shall include only the Eligible Director’s spouse, children
and grandchildren.


12. Beneficiary. An Eligible Director may designate one or more persons
(concurrently, contingently or successively) to whom Restricted Stock, Stock
Units, or Purchased Stock will be distributed and by whom stock options will be
exercisable if the Eligible Director dies before receiving complete payment of
such amounts. Any such designation must be made on a form acceptable to the
Company for this purpose, will be effective on the date received by the Company
and may be revoked by the Eligible Director by a subsequent written designation
delivered to the Company while the Eligible Director is alive. If the Eligible
Director fails to designate a beneficiary or if no designated beneficiary
survives the Eligible Director, then any such benefit shall be transferred to
the Eligible Director’s estate.


13. Limitation of Rights.


(a) No Right to Continue as a Director. Neither the Plan, nor the granting of an
Award or any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Eligible Director has a right to continue as a director for any period of time,
or at any particular rate of compensation.


(b) No Shareholders’ Rights for Options or Stock Units. Except with respect to
adjustments upon changes in the Stock as set forth in this Plan, an Eligible
Director shall have no rights as a shareholder with respect to the shares
covered by options or Stock Units granted hereunder until the date of the
issuance of a stock certificate therefor.


14. Effective Date and Duration of Plan. The Plan shall become effective
immediately following approval by the shareholders of the Company. The period
during which Awards shall be made under the Plan shall terminate on January 27,
2014 or action by written consent of shareholders at which the Plan was approved
(unless the Plan is extended or terminated at an earlier date by shareholders)
but such termination shall not affect the terms of any then outstanding Award.


15. Amendment, Suspension or Termination of the Plan. The Board may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that to the extent necessary to comply with or get an exemption from
any provision of the Code, including regulations thereunder, the Securities
Exchange Act of 1934, as amended, or any listing agency, approval of the
shareholders will be required for any revision or amendment that shall change
the selection or eligibility of Eligible Directors, the number of shares of
Stock subject to Awards or any purchase price thereunder, or materially increase
the benefits accruing to Eligible Directors under the Plan.

- 8 -

--------------------------------------------------------------------------------

Angelica Corporation
2004 Equity Incentive Plan for Non-Employee Directors

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

16. Notice. Any written notice to the Company required by any of the provisions
of this Plan shall be addressed to the Secretary of the Company and shall become
effective when it is received.


17. Use of Proceeds. Proceeds from the sale of Stock pursuant to options granted
under the Plan and pursuant to Stock purchased under Section 9 of the Plan shall
constitute general funds of the Company.






 
 
 
 
- 9 -
 